EXHIBIT 10.66

EXECUTION COPY

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of January 4, 2008 by and among KNOLOGY, INC, a Delaware corporation
(the “Borrower”), each Guarantor party hereto, each of the Incremental Term Loan
Lenders party hereto, and CREDIT SUISSE, acting through one or more of its
branches, as Administrative Agent (the “Administrative Agent”).

WHEREAS, the Borrower, the Lenders named therein, the Administrative Agent and
certain other parties have entered into that certain Amended and Restated Credit
Agreement dated as of March 14, 2007 (as amended and in effect immediately prior
to the date hereof, the “Credit Agreement”);

WHEREAS, the Incremental Term Loan Lenders party hereto desire to provide to the
Borrower an Incremental Term Loan in the aggregate principal amount of
$59,000,000 pursuant to and in accordance with Section 2.1(c) of the Credit
Agreement; and

WHEREAS, the Borrower intends to use the proceeds from such Incremental Term
Loan to fund a portion of the purchase price of all of the outstanding equity
interests of Graceba Total Communications, Inc., an Alabama corporation
(“Graceba”) pursuant to that certain Share Purchase Agreement dated November 2,
2007 among, the Borrower, Graceba, the sole shareholder of Graceba, and Knology
of Alabama, Inc., an Alabama corporation and a Wholly-Owned Subsidiary of the
Borrower (“Knology Alabama”), pursuant to which Graceba shall become a
Wholly-Owned Subsidiary of Knology Alabama.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Specific Amendments to Credit Agreement. Subject to satisfaction of
the conditions contained in Section 2 hereof, the parties hereto agree that the
Credit Agreement is amended, effective as of the Amendment Effective Date (as
defined below), as follows:

(a) The Credit Agreement is amended by adding the following definitions to
Section 1.1 thereof in the appropriate alphabetical location:

“Incremental Term Loan Applicable Margin” means with respect to the Incremental
Term Loan made on the First Amendment Effective Date and maintained (i) as Base
Rate Loans, a rate equal to 1.75% per annum and (ii) as Eurodollar Rate Loans, a
rate equal to 2.75% per annum.”

“Incremental Term Loan Commitment” means the commitment of a Lender to make an
Incremental Term Loan to the Borrower in the aggregate principal amount
outstanding equal to the amount set forth opposite such Lender’s name on
Schedule III (Incremental Term Loan Commitments), as amended to reflect each
Assignment and Acceptance executed by such Lender and as such amount may be
reduced pursuant to this Agreement.”

 



--------------------------------------------------------------------------------

“Incremental Term Loan Lenders” means each Lender that has an Incremental Term
Loan Commitment as set forth in the First Amendment.”

“First Amendment” means that certain First Amendment to Amended and Restated
Credit Agreement dated as of January 4, 2008 among the Borrower, the Incremental
Term Loan Lenders a party thereto and the Administrative Agent.”

“First Amendment Effective Date” means January 4, 2008, the date of the
effectiveness of the First Amendment.”

“Graceba” means Graceba Total Communications, Inc., an Alabama corporation.”

“Graceba Acquisition” means the Borrower’s acquisition of all of the outstanding
equity interests of Graceba pursuant to that certain Share Purchase Agreement
dated November 2, 2007 among, the Borrower, the sole shareholder of Graceba,
Graceba, and Knology of Alabama, Inc., an Alabama corporation and a Wholly-Owned
Subsidiary of the Borrower (as used in this definition, “Knology Alabama”), the
sole shareholder of the Graceba and the Graceba, pursuant to which Graceba shall
become a Wholly-Owned Subsidiary of Knology Alabama.”

“Graceba Merger Consideration” means $75,000,000 cash consideration paid to the
sole shareholder of Graceba pursuant to the Graceba Acquisition.”

(b) The Credit Agreement is amended by adding to the end of Section 2.1 thereof
the following new subsection (d):

“(d) Incremental Term Loan Commitments. On the terms contained in this
subsection (d) and subject to the conditions contained in this Agreement, each
Incremental Term Loan Lender severally, and not jointly, agrees to make an
Incremental Term Loan in Dollars to the Borrower on the First Amendment
Effective Date, in an amount equal to such Lender’s Incremental Term Loan
Commitment. Amounts of such Incremental Term Loans repaid or prepaid may not be
reborrowed.

(i) Notwithstanding the rates of interest specified in Section 2.10(a), each
Incremental Term Loan made pursuant to this subsection (d) shall bear interest
on the unpaid principal amount thereof from the date such Incremental Term Loans
are made until paid in full, except as otherwise provided in Section 2.10(c), as
follows:

 

2



--------------------------------------------------------------------------------

(A) if a Base Rate Loan, at a rate per annum equal to the sum of (A) the Base
Rate as in effect from time to time plus (B) the Incremental Term Loan
Applicable Margin; and

(B) if a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A) the
Eurodollar Rate determined for the applicable Interest Period plus (B) the
Incremental Term Loan Applicable Margin in effect from time to time during such
Eurodollar Interest Period.

(ii) The Borrower promises to repay such Incremental Term Loans made pursuant to
this subsection (d) on the first Business Day following each Fiscal Quarter set
forth below in the amounts set forth below:

 

Date

   Incremental Term Loan
Payment Amount

March 31, 2008

   $ 147,500

June 30, 2008

   $ 147,500

September 30, 2008

   $ 147,500

December 31, 2008

   $ 147,500

March 31, 2009

   $ 147,500

June 30, 2009

   $ 147,500

September 30, 2009

   $ 147,500

December 31, 2009

   $ 147,500

March 31, 2010

   $ 147,500

June 30, 2010

   $ 147,500

September 30, 2010

   $ 147,500

December 31, 2010

   $ 147,500

March 31, 2011

   $ 147,500

June 30, 2011

   $ 147,500

September 30, 2011

   $ 147,500

December 31, 2011

   $ 147,500

March 31, 2012

   $ 147,500

June 30, 2012

   $ 147,500

Term Loan Maturity Date

   $ 56,345,000

(iii) Each Incremental Term Loan made pursuant to this subsection (d), shall
mature on the Term Loan Maturity Date.

(iv) Except as otherwise provided in this subsection (d), each Incremental Term
Loan that is made pursuant to this subsection (d) shall, for all other purposes
of this Agreement, be considered a “Term Loan” as such term is defined in this
Agreement.”

 

3



--------------------------------------------------------------------------------

(c) The Credit Agreement is amended by deleting Section 4.13 thereof and
substituting in lieu thereof the following:

“The proceeds of the Term Loan are being used by the Borrower (and, to the
extent distributed to them by the Borrower, each other Loan Party) solely (a) to
refinance all Existing Indebtedness and Existing Target Debt and related
transaction costs, fees and expenses, (b) for the payment of the Transaction
Costs, (c) to pay the Net Merger Consideration in connection with the
Acquisition and (d) to pay a portion of the Graceba Merger Consideration in
connection with the Graceba Acquisition. The proceeds of the Revolving Loans and
Letters of Credit will be used by the Borrower (and, to the extent distributed
to them by the Borrower, each other Loan Party) solely to provide for working
capital and for general corporate purposes. Letters of Credit will be used
solely to support payment obligations incurred in the ordinary course of
business by the Borrower and its Subsidiaries.”

(d) The Credit Agreement is amended by adding Schedule III (Incremental Term
Loan Commitments) in its entirety, as set forth on Exhibit A attached hereto.

Section 2. Conditions Precedent. This Amendment shall become effective as of the
date (the “Amendment Effective Date”) the Administrative Agent received each of
the following, each in form and substance satisfactory to the Administrative
Agent:

(a) A counterpart of this Amendment duly executed by the Borrower, each
Guarantor, the Administrative Agent and the Incremental Term Loan Lenders party
hereto;

(b) Certified copies of resolutions of the Board of Directors of the Borrower
and each Guarantor approving the consummation of the Incremental Term Loans
described in this Amendment and the execution, delivery and performance of this
Amendment and the other documents to be executed in connection therewith;

(c) A favorable opinion of counsel for the Borrower and each Guarantor,
addressed to the Administrative Agent and the Lenders and in form and substance
and from counsel reasonably satisfactory to the Administrative Agent [and the
Incremental Term Loan Lenders];

(d) All representations and warranties set forth in Section 4 of this Amendment
are true and correct on and as of the Amendment Effective Date;

(e) Before and after giving effect to the Incremental Term Loan described in
this Amendment, such Incremental Term Loans do not violate any Requirement of
Law on the date of or immediately following such Incremental Term Loans and are
not enjoined temporarily, preliminarily or permanently; and

(f) All fees and expenses (including reasonable fees and expenses of counsel)
due and payable as of the Amendment Effective Date, in accordance with
Section 3.3(b) of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

Section 3. Guarantor Acknowledgment. Each Guarantor hereby reaffirms its
continuing obligations to the Administrative Agent and the Lenders under the
Guaranty and agrees that the transactions contemplated by this Amendment shall
not in any way affect the validity and enforceability of the Guaranty, or
reduce, impair or discharge the obligations of such Guarantor thereunder and
that the Incremental Term Loans made pursuant to this Amendment, together with
all accrued but unpaid interest thereon, shall constitute “Obligations” under
the Guaranty.

Section 4. Representations. On and as of the Amendment Effective Date, the
Borrower and the Guarantors represent and warrant to the Administrative Agent,
the Lenders and the Incremental Term Loan Lenders that:

(a) Authorization. The execution, delivery and performance by the Borrower and
the Guarantors of this Amendment and the performance by the Borrower of the
Credit Agreement, as amended by this Amendment, and the consummation of the
transactions contemplated hereby: (i) are within such Borrower’s or Guarantor’s
corporate or limited liability company powers; (ii) have been or, at the time of
delivery thereof will have been duly authorized by all necessary corporate,
limited liability company and other action, including the consent of
shareholders or members where required. Each of this Amendment and the Credit
Agreement, as amended by this Amendment, will be, when delivered hereunder, the
legal, valid and binding obligation of the Borrower and each Guarantor party
thereto, enforceable against such Borrower or Guarantor in accordance with its
terms.

(b) Compliance with Laws, etc. The execution, delivery and performance by the
Borrower and the Guarantors of this Amendment and the performance by the
Borrower of the Credit Agreement, as amended by this Amendment, in accordance
with their respective terms, do not and will not (A) contravene or violate the
Borrower, the Guarantors or any of their Subsidiaries’ respective Constituent
Documents, (B) violate any other Requirement of Law applicable to the Borrower
(including Regulations T, U and X of the Federal Reserve Board), or any order or
decree of any Governmental Authority or arbitrator applicable to the Borrower or
the Guarantors, (C) conflict with or result in the breach of, or constitute a
default under, or result in or permit the termination or acceleration of, any
material Contractual Obligation or Related Document of the Borrower, the
Guarantors or any of their Subsidiaries or (D) result in the creation or
imposition of any Lien upon any property of the Borrower, the Guarantors or any
of their Subsidiaries, other than those in favor of the Secured Parties pursuant
to the Collateral Documents.

(c) Pro Forma Financial Compliance. The Borrower is in compliance with the
financial covenants contained in Sections 5.1 and 5.2 (Financial Covenants) of
the Credit Agreement on the Amendment Effective Date for the most recently ended
Fiscal Quarter on a pro forma basis both before and after giving effect to such
Incremental Term Loans described herein.

(d) Representations and Warranties. The representations and warranties set forth
in Article IV (Representations and Warranties) and in the other Loan Documents
are true and correct in all material respects on and as of any such date after
the Amendment Effective Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such

 

5



--------------------------------------------------------------------------------

representations and warranties shall have been true and correct in all material
respects as of such earlier date; provided, however, that solely for purposes of
representations and warranties made on the Amendment Effective Date with respect
to the Graceba and its Subsidiaries, such representations and warranties shall
be limited to the Specified Representations.

(e) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.

Section 5. Acknowledgment of the Incremental Term Loan Lenders. Each Incremental
Term Loan Lender party hereto acknowledges and confirms that (i) it is an
existing “Lender” as defined in the Credit Agreement and (ii) as of the date
hereof, the applicable lending offices and address for notices as set forth on
Schedule II of the Credit Agreement remain true and correct information with
respect to such Lender as an Incremental Term Loan Lender.

Section 6. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.

Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein. The execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Lenders or the Administrative Agent under the
Credit Agreement, nor constitute a waiver or amendment of any provision of the
Credit Agreement or for any purpose except as expressly set forth herein. After
the Amendment Effective Date, this Amendment and the Credit Agreement shall be
read together as a single instrument and this Amendment shall constituent a Loan
Document.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement,
as amended by this Amendment.

[Signatures Contained on the Following Pages]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Credit Agreement to be executed by their authorized
officers all as of the day and year first written above.

 

KNOLOGY, INC., as Borrower By:  

/s/ M. Todd Holt

Name:   M. Todd Holt Title:   Chief Financial Officer, Vice President,
Treasurer, and Assistant Secretary

[Signatures Continue on Next Page]

 



--------------------------------------------------------------------------------

KNOLOGY OF KNOXVILLE, INC. KNOLOGY OF NASHVILLE, INC. KNOLOGY OF KENTUCKY, INC.
KNOLOGY BROADBAND, INC. KNOLOGY NEW MEDIA, INC. KNOLOGY BROADBAND OF FLORIDA,
INC. ITC GLOBE, INC. KNOLOGY OF AUGUSTA, INC. KNOLOGY OF COLUMBUS, INC. KNOLOGY
OF MONTGOMERY, INC. KNOLOGY OF FLORIDA, INC. KNOLOGY OF SOUTH CAROLINA, INC.
KNOLOGY OF CHARLESTON, INC. KNOLOGY OF HUNTSVILLE, INC. KNOLOGY OF ALABAMA, INC.
VALLEY TELEPHONE CO. LLC, INTERSTATE TELEPHONE COMPANY KNOLOGY OF GEORGIA, INC.
GLOBE TELECOMMUNICATIONS, INC. PRAIRIEWAVE HOLDINGS, INC. PRAIRIEWAVE
COMMUNICATIONS, INC. PRAIRIEWAVE TELECOMMUNICATIONS, INC. PRAIRIEWAVE COMMUNITY
TELEPHONE, INC. PRAIRIEWAVE BLACK HILLS, LLC BLACK HILLS FIBER SYSTEMS, INC.
BHFC PUBLISHING, LLC

BLACK HILLS PUBLISHING MONTANA, LLC each as Guarantor

By:  

/s/ M. Todd Holt

Name:   M. Todd Holt Title:   Chief Financial Officer, Vice President,
Treasurer, and Assistant Secretary

[Signatures Continue on Next Page]

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to

Amended and Restated Credit Agreement for Knology, Inc.]

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent

By:  

/s/ DAVID DODD

Name:   DAVID DODD Title:   VICE PRESIDENT By:  

/s/ JAMES NEIRA

Name:   JAMES NEIRA Title:   ASSOCIATE

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to

Amended and Restated Credit Agreement for Knology, Inc.]

 

GENERAL ELECTRIC CAPITAL CORPORATION, as an Incremental Term Loan Lender

By:  

/s/ KARL KIEFFER

Name:   KARL KIEFFER Title:   DULY AUTHORIZED SIGNATORY

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to

Amended and Restated Credit Agreement for Knology, Inc.]

 

COBANK, ACB, as an Incremental Term Loan Lender

By:  

/s/ K A. Oliver

Name:   K A. Oliver Title:   Assistant Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to

Amended and Restated Credit Agreement for Knology, Inc.]

 

CIT LENDING SERVICES CORPORATION, as an Incremental Term Loan Lender

By:  

/s/ Anthony Holland

Name:   Anthony Holland Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to

Amended and Restated Credit Agreement for Knology, Inc.]

 

RAYMOND JAMES BANK, FSB, as an Incremental Term Loan Lender

By:  

/s/ Andrew D. Hahn

Name:   Andrew D. Hahn Title:   Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE III

Incremental Term Loan Commitments

 

Lender

   Incremental Term Loan
Commitments

General Electric Capital Corporation

   $ 21,000,000.00

CoBank, ACB

   $ 15,000,000.00

CIT Lending Services Corporation

   $ 13,000,000.00

Raymond James Bank, FSB

   $ 10,000,000.00

TOTAL

   $ 59,000,000.00